Per Curiam :
.1. Extradition : fugitive from justice: facts constituting: prima-facie showing. The objections raised to the sufficiency of the requisition papers and to the showing made before the district court upon the return of the writ of habeas Corpus are too numerous to treat in detail. They take issue upon the sufficiency of such papers under the Federal statutes relating to fugitives from justice, and under the statutes of Kansas relating to extraditions and requisitions for the arrest of an alleged criminal; also upon the sufficiency of the charge that plaintiff had committed any crime, and upon the due authentication of said papers. The charge made against the appellant is, in effect, that in Lyon County, Kansas, on a day named, he obtained the sum of $40 from one Thornburg, as agent of one Wilhite, by false pretenses, in that he drew and delivered to said Thornburg his check for that sum upon a certain bank at Saint Joseph, Missouri, and procured said Thornburg, as agent of Wilhite, to cash *3said cheek, by falsely representing to said Thornburg that he was a man of- financial responsibility and that he had funds in or credit with said bank, and that the check would be honored upon presentation. It is further alleged that said representations were false, but that said Thornburg believed them and relied thereon and was thereby deceived and induced to part with said money. We do not take the time and space necessary to set out the papers in full, but we think the charge is sufficient in form and substance to constitute an accusation of the crime mentioned. The showing that appellant is a fugitive is also sufficient. The fact that he left the state of Kansas openly, or that, when he left, he did not do so in flight or with any intent to avoid arrest, is not a decisive consideration. If the act charged was in fact committed by him in. that state and, when proceedings were begun for his prosecution, he was found to be within the jurisdiction of another state, the question how or in what manner he made the change of residence is immaterial; and if he declines to return voluntarily to meet the accusation made against him, he becomes a fugitive, within the meaning of the law governing extradition of persons accused of crime. Roberts v. Reilly, 116 U. S. 80; State v. Richter, 37 Minn. 436; In re White, 55 Fed. 54.
B. Exteadition: authentication sufficiency. Nor do we find any fatal defect or omission in the authentication of the papers. The prosecution appears to have been instituted before a justice of the peace in Lyon County, Kansas. The record is certified by the justice, whose official character is certified to by the clerk of his county. The attorney general of the state certifies that the application for a requisition is in due form under the laws of Kansas, while the governor certifies to the authenticity -of the records and of their due form under the laws of that state, and that, by such papers and records, the appellant stands charged with the crime of obtaining money under false pretenses, committed in said county of Lyon, state of Kansas. Under the rule *4applied by us in Morrison v. Dwyer, 143 Iowa 502, this is to be deemed sufficient.
3. Extradition : habeas corpus: innoeone^of01 accused. We cannot, in this proceeding, undertake to consider or decide the truth or falsity of the charge made against the appellant. The sufficiency of the requisition is, in the first instance, for the consideration of the gov- . ernor of this state, and the determination the accused is a fugitive, from the demanding. state is at least prima facie correct. People v. Pinkerton, 77 N. Y. 245; In re Kingsbury, 106 Mass. 223; In re Davis, 122 Mass. 324. To justify his discharge upon habeas corpus after the issuance of such warrant or order, there should be some fatal defect apparent on the face of the record. We find no such defect in this record, and the judgment of the district court remanding this appellant must be — Affirmed,